DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the third Office Action based on Application 16/275,206 and is in response to Applicant Arguments/Remarks filed 06/11/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-3, 6, and 8-14 are previously pending, of those claims, claims 1, 9-10, and 13-14 have been amended, and claim 3 has been canceled.  All amendment shave been entered.  Claims 1-2, 6, and 8-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the plurality of fibers are aligned in only one certain direction in the sheet, the plurality of fibers are waved, vertically and horizontally fitted to one another to form a clump of fibers, and woven into a mesh pattern”.  However, it is unclear how the fibers can be aligned in “only one certain direction” as well as also being waved, vertically and horizontally fitted to one another and woven into a mesh pattern.  Specifically the mesh pattern would require more than one certain direction as claimed.  Therefore the claims are indefinite as it is not clear how both these conditions can be true.  
Claim 9 has been amended to recite “The heat insulating material as a sheet that comprises a plurality of fibers … wherein the plurality of fibers are aligned in a certain direction in the sheet, and wherein the plurality of fibers represents fibers that include intertwining first fibers and non-intertwining second fibers”.  However, it is not clear how both intertwining fibers and non-intertwining can both be aligned in the same “certain direction” as claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by FRANK (US 6,479,416 B1).
FRANK teaches a composite material which has fibers and aerogel particles, and is characterized in that the fibrous formation contains at least one thermoplastic fibrous material to which the aerogel particles are bound, and by which the fibers in the formation are bound together (abstract).  The thermoplastic fibers are connected to each other in the formation in such a way that the thermoplastic fibers at the surface are fused and on cooling result in a joining of the fibers to each other and the aerogel particles (column 2 lines 18-26) this joining of the fibers caused by the fusion is taken to be analogous to the claimed intertwined by fusion.  This thermal consolidation ensures a stable fibrous formation and ensures that the aerogel particles are bonded to the fibers (column 2 lines 25-28).  The fibrous formation may include fleeces, the fleeces may include stable fiber mats, as well as spun fiber mats (column 2 lines 34-37).  Such fiber mats are taken to include at least a plurality of fibers aligned in a certain direction as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407) in view of STEPANIAN (US 2002/0094426 A1).
With respect to claim 9.  CORONADO teaches a flexible aerogel that has insulating properties and includes at least fibers (abstract).  There is a composite aerogel matrix composed of an aerogel material and fibers 12 (column 3 lines 60-67).  In one example the fibers run lengthwise and are intermixed throughout the aerogel material 11 (column 3 lines 60-67).  In the alternative the aerogel may include a plurality of layers with the aerogel matrix 20 composed of a plurality of layers21 of a woven mat 22 (column 4 lines 20-22).  The woven mat 22 may be composed of fibers having different orientations so as to provide the desired flexibility (column 4 lines 22-26).  
CORONADO teaches as noted above a woven mat of the fibers (column 4 lines 22-26).  However, CORONADO does not explicitly teach that the plurality of fibers include intertwining first fibers, being intertwined by having a crimp.    
STEPHANIAN teaches an aerogel composite (paragraph 0012).  The invention is directed to a composite having a reinforcing fibers and an aerogel matrix in the form of a lofty fibrous structure (paragraph 0013).  STEPANIAN teaches a batting that includes fibers that have crimped fibers running in all three axes (paragraph 0044).  Specifically the idea lofty batting is one with fine, crimped fibers evenly dispersed throughout the composite (paragraph 0044).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven mat of CORONADO with the crimped batting of STEPANIAN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as in the instant case STEPANIAN teaches that crimped fibers are particularly preferable when taking into consideration how heat flow in a specific direction is being addressed, while also maintaining the flexibility (paragraph 0044).  
STEPANIAN does not explicitly define the crimping such that the fibers are waved or clumped as claimed.  However, the specification as originally filed on page 7 lines 22-25 discloses that “Crimping is a process by which the fibers are woven into a mesh pattern.  In crimping, the fibers are waved, and vertically and horizontally fitted to one another to form a clump of fibers.”  Therefore STEPHANIAN teaches that the fibers are crimped, and in view of the specification as originally filed that means that they are waved, and vertically and horizontally fitted to one another to form a clump of fibers.  This in combination with CORONADO, which teaches the fibers are in a mesh pattern, is taken to meet the claim limitation. 
As noted above, SEPANIAN teaches a batting with crimped fibers running in all three axes (paragraph 0044).  Further the ideal lofty batting is one with fine, crimped fibers, evenly dispersed through the composite.  These crimped fibers running in all three axes are taken to be analogous to the claimed first fibers not woven fabric but fibers being intertwined by having a crimp.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven fibers of CORONADO (such as the woven mat 
CORONADO teaches the aerogel includes fibers 12 formed in a lengthwise direction (column 3 lines 60-67).  There is then included a composite aerogel matrix that includes a plurality of layers of a woven mat 22 composed of transverse fibers embedded in an aerogel material (column 4 lines 16-25).
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the aerogel layer of lengthwise fibers 12 and layers of the woven fiber mat 22 to form the composite structure, as this would be a combination of known prior art elements in order to achieve predictable results, as the composite may be composed of many layers of the reinforced aerogel materials, and then CORONADO teaches that such layers may include both woven mats, as well as lengthwise fibers. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407).
CORONADO teaches a flexible aerogel that has insulating properties and includes at least fibers (abstract).  There is a composite aerogel matrix composed of an aerogel material and fibers 12 (column 3 lines 60-67).  In one example the fibers run lengthwise and are intermixed throughout the aerogel material 11 (column 3 lines 60-67).  In the alternative the aerogel may include a plurality of layers with the aerogel matrix 20 composed of a plurality of layers21 of a woven mat 22 (column 4 lines 20-22).  The woven mat 22 may be composed of fibers having different orientations so as to 
With respect to claim 8.  CORONADO teaches as seen in Figure 3 at least 80% or at least 90% of the fibers are aligned within 90 degrees.  The fibers run lengthwise (column 3 lines 65-66).  Further they are arranged within an angle of +/- degrees.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEINER (US 2014/0287641 A1).
STEINER teaches a composite comprising aerogel materials and fibers (abstract).  The composites are layered aerogel composites such as laminates of an aerogel material and a non-aerogel material such as fibrous sheets (paragraph 0007).  Such sheets have heat insulating characteristics (paragraph 0008).  In one set of embodiments the layered aerogel composite comprises alternating layers of oriented fiber sheets and monolithic mechanically strong aerogel materials (paragraph 0065).  These alternating fibers include oriented fiber sheets (paragraph 0065) and are therefore taken to include a plurality of fibers aligned in a certain direction.  Suitable fibers include at least cellulose fibers (paragraph 0065).
Cellulose fibers are chosen from a finite list of possible fibers, and therefore it would have been obvious to try the cellulose fibers as this is a choice from a finite list of known fibers and therefore would have been obvious at the time the invention was filed.  

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. On page 5 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 102 rejection of claim 13 in view of FRANK.
On page 5 Applicant argues that FRANK fails to teach the feature that “the plurality of fibers are aligned in a certain direction in the sheet”.  This argument is not persuasive.  The rejection has been altered to address this limitation.  The Examiner notes that FRANK teaches the fibrous formation includes fleeces, which may include 
On pages 7-8 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claim 6 in view of CORONADO.  Applicant argues that CORONADO fails to teach the feature “the plurality of fibers are arrived in a certain direction in the sheet, and each of the plurality of fibers is not intertwined and does not touch each other.”  On page 8 of Applicant arguments/remarks Applicant argues that Figures 1 and 3 of CORONADO do not show the fibers do not touch each other.  Further Applicant argues that column 3 lines 65-67 of CORONADO clearly teaches that the fibers are intermixed to provided flexiilbity and mechanical stability to the aerogel material.  Thus Applicant argues that the fibers are intermixed rather than contactless.  This argument is not persuasive.  The Examiner notes that this section specifically recites “the fibers 12 in this embodiment run lengthwise and are intermixed throughout the aerogel material 11”.  Therefore this section of CORONADO specifically teaches that the fibers are intermixed with the aerogel material, and not with respect to each other.  Therefore this section does not teach or suggest the fibers are contacting each other as argued by the Applicant.  
On page 9 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claim 14 in view of STEINER.  Applicant argues that STEPANIAN fails to teach the feature “the fiber is aligned in a certain direction in the sheet” as recited in claim 14.  The rejection has been updated to address this amended claim limitation.  Specifically the Examiner argues that the fibers are arranged as 

Applicant’s arguments, see pages 5-6 of Applicant Arguments/Remarks, filed 06/11/2021, with respect to the rejection(s) of claim(s) 1-3 and 8-10 under 35 U.S.C. 103 in view of CORONADO and STEPANIAN have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112 second paragraph.
On page 6 of Applicant Arguments/Remarks, Applicant argues that claim 1 has been amended to recite that the plurality of fibers are aligned “in only a certain direction in the sheet” and “the heat insulating material is formed of only one layer”.  Applicant argues that the fibers in CORONADO are aligned in multiple directions, and the aerogel material includes several layers.  This argument is persuasive.  However new grounds of rejection are made under 35 U.S.C. 112.  Specifically the Examiner notes that claim 1 as amended recites that the fibers are aligned “in only one direction” but also that they are “woven into a mesh pattern”.  The Examiner argues that it is unclear how the fibers can be aligned in “only one certain direction” as well as being “woven into a mesh pattern”.  Therefore the claims are indefinite.  

Applicant’s arguments, see page 7 of Applicant Arguments/Remarks, filed 06/11/2021, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 in view of CORONADO and STEPANIAN have been fully considered and are persuasive.  CORONADO and STEPANIAN.
On page 7 of Applicant Arguments/Remarks, Applicant argues that the office Action does not make clear what element of CORONADO and STEPANIAN corresponds to the claimed first fiber and the non-intertwining second fibers.  This argument is persuasive.  However, the rejection has been updated to more clearly address this claim limitation.
Specifically CORONADO teaches aerogel fibers formed in a lengthwise direction, and then includes a plurality of layers of a woven mat (column 4 lines 16-25).  Combined with STEPANIAN as noted above, the woven mat is substituted with the crimped fibers of STEPANIAN.  These crimped fibers are then taken to be the claimed first fibers.  CORONADO then teaches multiple layers of the woven fiber mat, as well as a layer of lengthwise fibers.  Therefore the Examiner argues that it would be obvious to combine the lengthwise fiber with the woven fibers (of CORONADO as modified by STEPANIAN).  Therefore the non-intertwining second fibers are taken to be these lengthwise fibers as seen in Figure 1 of CORONADO.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722